Citation Nr: 0018838	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  96-35 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral pes planus, currently rated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of shell fragment wounds of the right shoulder, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied increased ratings for bilateral pes 
planus, and for residuals of shell fragment wounds of the 
right shoulder.


REMAND

In March 1998, the Board remanded the case for the 
development of additional evidence relevant to the veteran's 
claims.  Among the actions requested on appeal was a VA 
examination to determine the severity of the veteran's 
service-connected pes planus and right shoulder disabilities.  
The remand instructions included detailed requests for 
findings or opinions from the examining physician on a number 
of specific questions.

The claims file contains reports from VA examinations of the 
veteran performed in November 1998.  While the reports 
include some useful findings, they do not provide responses 
to several of the matters raised in the remand instructions.  
The unanswered questions are relevant to the evaluation of 
the veteran's service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has ruled that the Board 
has a duty under law to ensure that the RO complies with the 
remand orders of the Board or the Court.  Stegall v. West, 11 
Vet. App. 268 (1998).  To fulfill that duty, and to obtain 
evidence relevant to adjudicating the veteran's claims on 
appeal, the Board will remand for another VA medical 
examination.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board is 
remanding to the RO.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  While the Board regrets the delay that may 
result from remanding the case again, the Board feels that 
proceeding with a decision on the merits at this time would 
not withstand the scrutiny of the Court.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
new VA examination for the purpose of 
ascertaining the severity of the service-
connected disabilities of the feet and 
the right shoulder. It is very important 
that the examining physician review the 
veteran's claims file, and a copy of 
these remand instructions, prior to the 
examination.  The examination should 
include all necessary tests and studies.  
A complete rationale for any opinion 
expressed should be included in the 
examination report.

With regard to the veteran's right 
shoulder:  The examiner should report the 
active and passive ranges of motion of 
the shoulder, in degrees, and any 
limitation of function of the parts 
affected by limitation of motion of that 
joint.  The examiner should also note the 
normal ranges of motion of the shoulder.  
The examiner should determine whether the 
veteran's disabilities involving the 
right shoulder exhibit weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups, or when the 
right shoulder is used repeatedly over a 
period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to pain on use 
or during flare-ups.  The examiner should 
provide an opinion as to the degree to 
which disability of the right shoulder 
due to the shell fragment wounds is 
masked by the veteran's stroke-induced 
hemiplegia.  The examiner should specify 
whether or not the hemiplegia is 
permanent in nature, whether the veteran 
has or is likely to experience 
improvement with rehabilitation, and 
whether any such improvement will reduce 
any masking that has been suggested.  The 
examiner shoulder also note all pertinent 
findings with regard to muscle impairment 
and the scars associated with the service 
connected residuals of fragment wounds to 
the right shoulder, including whether 
such scars are tender or painful on 
objective demonstration.

With regard to the veteran's feet:  The 
examiner should note the presence and 
severity of any pronation, inward 
displacement, or other deformity.  The 
examiner should state whether there is 
severe spasm of the Achilles' tendon on 
manipulation.  The examiner should note 
the presence and severity of any 
swelling, tenderness, and/or callosities.  
The examiner should indicate whether any 
symptoms are improved by orthopedic shoes 
or appliances.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




